Case: 13-15000   Date Filed: 07/25/2014   Page: 1 of 7




                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15000
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:13-cr-00063-WS-B-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                versus

FRANKLIN MOSLEY,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                              (July 25, 2014)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
               Case: 13-15000     Date Filed: 07/25/2014    Page: 2 of 7


      Franklin Mosley appeals his lifetime term of supervised release, imposed

after pleading guilty to one count of failure to register as a sex offender, in

violation of 18 U.S.C. § 2250(a). On appeal, Mosley argues that the imposed

lifetime term of supervised release is procedurally unreasonable because the

district court incorrectly calculated the applicable Guidelines range and failed to

adequately explain the sentence imposed. He also argues that his life term of

supervised release is substantively unreasonable. After review, we find that both

claims lack merit and affirm.

                             I.   Procedural Reasonableness

      Mosley argues that the court procedurally erred (1) in adopting the

presentence investigation report’s (PSI) Guidelines calculation of a term of

supervised release ranging from five years to life, and (2) by failing to make

findings in support of the life term of supervised release. A district court commits

a procedural error if it improperly calculates the Guidelines range, treats the

Guidelines as mandatory, fails to consider the relevant § 3553(a) factors, chooses a

sentence based on clearly erroneous facts, or fails to explain the given sentence.

United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

      Mosley challenges the procedural reasonableness of his sentence for the first

time on appeal. Accordingly, our review of that issue is for plain error only.

United States v. Zinn, 321 F.3d 1084, 1087 (11th Cir. 2003). Under plain error


                                           2
               Case: 13-15000     Date Filed: 07/25/2014     Page: 3 of 7


review, we reverse only if we find (1) an error, (2) that is plain, (3) that affects the

defendant’s substantial rights, and (4) seriously affects the fairness or integrity of

the judicial proceedings. United States v. Rodriguez, 398 F.3d 1291, 1298 (11th

Cir. 2005). The third prong of the analysis requires the defendant to show a

“reasonable probability” that the error affected the outcome of the proceedings

below. Id. at 1299.

      Mosley cannot show that the court plainly erred in calculating his supervised

release term. Mosley argues that U.S.S.G. § 5D1.2(b)(2) is inapplicable to him

because it prescribes a lifetime term of supervised release for a “sex offense,”

which is defined as an offense “perpetrated against a minor.” Relying on a recent

Seventh Circuit decision, Mosley argues that his registration offense does not fit

that definition, and so the court plainly erred by incorrectly calculating his

applicable Guidelines range. See United States v. Goodwin, 717 F.3d 511, 517–21

(7th Cir.), cert. denied, 131 S. Ct. 334 (2013).

      Even assuming the district court did err in calculating Mosely’s Guidelines

range for his supervised release term, Mosley cannot show that the error was plain.

There is no controlling precedent from the Supreme Court or this court on point.

United States v. Ramirez-Flores, 743 F.3d 816, 822 (11th Cir. 2014) (“An error is

‘plain’ if controlling precedent from the Supreme Court or the Eleventh Circuit

establishes that an error has occurred.”).


                                             3
               Case: 13-15000     Date Filed: 07/25/2014    Page: 4 of 7


      Moreover, Mosley has proffered no evidence indicating that his sentence

would have been different if not for the district court’s alleged error. The district

court here discussed Mosley’s “absolutely horrible” arrest record that stretched

back for years: battery, forgery, harassment, domestic violence, driving while

intoxicated, destruction or property, arson, receiving stolen property, burglary,

theft, and eluding police officers. The court also referenced pending charges and

warrants against Mosely in Alabama, Minnesota, Oklahoma, and Louisiana, and

Mosley’s failure to register as a sex offender in three states. It did not mention the

Guideline calculations other than to state that, absent objections, it was adopting

them as accurate. Moreover, 18 U.S.C. § 3583(k) authorizes a lifetime term of

supervised release for § 2250 violations. Under these facts, Mosley cannot show a

“reasonable probability” that, but for the alleged error, his sentence would have

been different, thus he fails to meet his burden of demonstrating plain error. See

United States v. Segura, 747 F.3d 323, 330–31 (5th Cir. 2014) (explaining that

error did not affect substantial rights where district court’s only reference to the

guidelines recommendation was to adopt them and court stated that lifetime term

of supervised release was necessary for defendant to assimilate back into society).

      When reviewing the reasonableness of a sentence, we apply an abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597

(2007); see also Zinn, 321 F.3d at 1087 (holding that supervised release sentences


                                           4
               Case: 13-15000     Date Filed: 07/25/2014    Page: 5 of 7


are normally reviewed for abuse of discretion). As to Mosely’s second procedural

reasonableness argument, the district court provided an adequate explanation of the

sentence imposed. It spoke at length about Mosley’s criminal history, noting his

four outstanding warrants, and appeared to balance the relatively mild nature of the

crimes with the overwhelming amount of them. The court also stated that it was

taking into account Mosley’s personal history and characteristics, the nature of the

offense, and his criminal history in crafting the sentence. The court is not required

to discuss each of the § 3553(a) factors or even to state on the record that it

explicitly considered each of the factors. United States v. Scott, 426 F.3d 1324,

1329 (11th Cir. 2005). An explanation is sufficient if the judge sets forth enough

to show that he considered the parties’ arguments and has a reasoned basis for the

sentence imposed. See Rita v. United States, 551 U.S. 338, 356, 127 S. Ct. 2456,

2468 (2007). The district court here met these requirements and presented an

adequate explanation that it had considered the § 3553(a) factors and, in particular,

had considered Mosley’s lengthy criminal history. Therefore, the district court did

not abuse its discretion, and the sentence was procedurally reasonable.

                             II. Substantive Reasonableness

      After considering procedural error, an appellate court then reviews a

sentence for substantive error under a deferential abuse of discretion standard,

taking into account the “totality of the circumstances.” Id. at 51, 128 S. Ct. at 597.


                                           5
               Case: 13-15000     Date Filed: 07/25/2014    Page: 6 of 7


“We may set aside a sentence only if we determine, after giving a full measure of

deference to the sentencing judge, that the sentence imposed truly is

unreasonable.” United States v. Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en

banc). The party challenging the sentence has the burden of establishing that the

sentence is unreasonable, in light of the record and the § 3553(a) factors. United

States v. Victor, 719 F.3d 1288, 1291 (11th Cir. 2013).

      A sentence is substantively unreasonable if it fails to carry out the purposes

of sentencing stated in 18 U.S.C. § 3553(a). Pugh, 515 F.3d at 1191. The district

court must impose a sentence “sufficient, but not greater than necessary, to comply

with the purposes” listed in 18 U.S.C. § 3553(a), including the need to reflect the

seriousness of the offense, promote respect for the law, provide just punishment for

the offense, deter criminal conduct, and protect the public from the defendant’s

future criminal conduct. See 18 U.S.C. § 3553(a)(2). In imposing a particular

sentence, the court must also consider the nature and circumstances of the offense,

the history and characteristics of the defendant, the kinds of sentences available,

the applicable Guidelines Range, the pertinent policy statements of the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to victims. Id. § 3553(a)(1), (3)–(7). The weight to be accorded

any given factor is within the discretion of the district court. United States v.

Amedeo, 487 F.3d 823, 832 (11th Cir. 2007).


                                           6
               Case: 13-15000     Date Filed: 07/25/2014    Page: 7 of 7


      Here, Mosley’s sentence was substantively reasonable under the totality of

the circumstances. Although the court admitted that the underlying offense was

“not on the worst end of the spectrum” for sexual offenses, it also took into

account Mosley’s two decades of criminal history, including failures to register as

a sex offender in Alabama, Louisiana, and Nevada. The court also explicitly stated

that it was taking certain § 3553(a) factors into account, namely, Mosley’s personal

history and characteristics, the nature of the offense, and his criminal history, in

crafting the sentence. While Mosley’s arguments regarding the uniformity of his

sentence may be taken into account as a § 3553(a) factor under the totality of the

circumstances, see Pugh, 515 F.3d at 1191, the record here nevertheless reflects

that the court looked to the circumstances surrounding this offense and this

defendant when imposing sentence. If the court appeared to weigh Mosley’s

criminal history heavily in its analysis, this was not reversible error as the weight

the court accords any single factor is left to its discretion. Amedeo, 487 F.3d at

832. Accordingly, the district court did not abuse its discretion because Mosley’s

sentence was substantively reasonable in light of the totality of the circumstances

and the § 3553(a) factors. Mosley’s sentence is affirmed.

      AFFIRMED.




                                           7